Syllabus by PARDEE, J.
The length of time that an obstruction is across a_ sidewalk in a village, is only one of the' elements which determine whether a village has constructive notice of its presence, and a court is not warranted in taking a case from the jury solely upon a consideration of that element. All of the facts disclosed by the *714evidence which have a bearing, upon the question of notice must be considered, and generally the issue is one of fact for the jury rather than one of law for the court.
Full opinion will be published later.